FILED
                            NOT FOR PUBLICATION                              OCT 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50389

               Plaintiff - Appellee,             D.C. No. 8:14-cr-00050-JLS

 v.
                                                 MEMORANDUM*
HECTOR MURCIA RAMIREZ, a.k.a.
Hector Murica Ramirez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Josephine L. Staton, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Hector Murcia Ramirez appeals from the district court’s judgment and

challenges the 37-month sentence imposed following his guilty-plea conviction for

being an illegal alien found in the United States following deportation, in violation


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm

but remand with instructions to the district court to correct the judgment.

      Ramirez argues that his sentence is substantively unreasonable in light of his

alleged cultural assimilation, and because his prior conviction for drug trafficking,

which triggered a 16-level sentencing enhancement, is “relatively non-serious” and

stale. The district court did not abuse its discretion in imposing Ramirez’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The below-

Guidelines sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances, including Ramirez’s

criminal and immigration history. See Gall, 552 U.S. at 51.

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the reference to section 1326(b)(2).

      AFFIRMED; REMANDED to correct the judgment.




                                           2                                     14-50389